Case 1:18-cv-13822-NLH-AMD Document 29 Filed 12/16/20 Page 1 of 2 PageID: 632



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    LYDIA DEJESUS,
                                          1:18-cv-13822-NLH-AMD
                   Plaintiff,
                                          ORDER
          v.

    KIDS ACADEMY, INC.,
    doing business as
    KIDACADEMY LEARNING CENTER,
    and GOLDBIL INVESTMENT CORP.,
    doing business as
    KIDACADEMY LEARNING CENTER,

                   Defendants.


      For the reasons expressed in the Court’s Opinion filed
today,
      IT IS on this       16th         day of     December     , 2020
      ORDERED that Plaintiff’s Supplemental MOTION for Default

Judgment [13] be, and the same hereby is, DENIED; and it is

further

      ORDERED that Defendants’ MOTION to Vacate Default Judgment

[22] be, and the same hereby is, GRANTED; and it is further

      ORDERED that the Judgment by Default [9, 10] entered on

April 21, 2020 be, and the same hereby is, VACATED; and it is

further

      ORDERED that an appropriate sanction for Defendants’

culpable conduct in previously failing to appear in this action

is the award of attorney’s fees and costs incurred by Plaintiff
Case 1:18-cv-13822-NLH-AMD Document 29 Filed 12/16/20 Page 2 of 2 PageID: 633



in pursuing default and default judgment, as well as in opposing

Defendants’ motion to vacate; and it is further

      ORDERED that, within 30 days of today, Defendants shall

reimburse Plaintiff for her attorney’s fees and costs in the

amount of $4,340.20; and it is finally

      ORDERED that the action shall proceed in due course

pursuant to the Federal Rules of Civil Procedure.



                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
